Citation Nr: 1207935	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  07-17 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), for the purpose of accrued benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1970 to March 1972 and was awarded, among other medals and commendations, the Combat Infantryman's Badge (CIB).

This appeal to the Board of Veterans' Appeals (Board) is from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for a TDIU.

He died in October 2010, however, during the pendency of his appeal, so in February 2011 the Board issued a decision dismissing his TDIU claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).  But his surviving spouse since has been substituted for the purpose of pursuing this TDIU claim to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  See also 38 U.S.C.A. § 5121A (West 2002 & Supp. 2011).  VA's Director of Compensation and Pension (C&P) Service issued a Fast Letter in August 2010 providing guidance on processing claims involving substitution of parties.  See Fast Letter 10-30.  The letter noted that, unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  The letter provided guidance on specific procedures to follow, noting that any eligible survivor submitting a claim for accrued benefits automatically will be considered as requesting to substitute and may be able to submit additional evidence in support of the claim. 

Because this TDIU claim requires further development before being decided on appeal, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran asserted that he was unable to obtain or maintain substantially gainful employment due to his service-connected disabilities and, therefore, was entitled to a TDIU.  The Appellant-widow, as the substituted party, has continued to allege this in processing this claim to completion.

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2011).  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any non-service connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a); see, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18 (2011). 

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991). 

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is indeed "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether the Veteran is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id; see also 38 C.F.R. §§ 4.1, 4.15 (2011).

In the present appeal, the Veteran's service-connected disabilities at the time of his death were:  posttraumatic stress disorder (PTSD), rated as 70-percent disabling; type II diabetes mellitus and bilateral hearing loss, each rated as 20-percent disabling; recurrent tinnitus and peripheral neuropathy of the right and left lower extremities, each rated as 10-percent disabling; and hypertension and peripheral neuropathy of the right and left upper extremities, each rated as 0-percent disabling, so noncompensable.  Effectively since September 8, 2007, he had had a combined rating of 90 percent.  38 C.F.R. § 4.25 (2011).  So he had sufficient ratings to satisfy the threshold minimum requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU - that is, without having to resort to the special 
extra-schedular provisions of § 4.16(b).

It is unclear from the evidence in the file, however, whether he was unemployable as a result of his service-connected disabilities versus, instead, only so with consideration of disabilities that were not related to his military service, i.e., not service connected.

At the time of his January 2006 claim, he asserted that his PTSD and hearing loss prevented him from securing or following any substantially gainful occupation.  So he cited these service-connected disabilities as the reasons he was unemployable.  In his subsequent May 2006 statement, his notice of disagreement (NOD), he expounded on this, explaining that the only reason he was not laid off due to absences from work was that he could do any job they had.  In his June 2007 substantive appeal (on VA Form 9), he indicated that he was laid off due to a plant closure, but he added that he would have been fired if not for his co-workers, years of experience, and the efforts of the union.  He pointed out that he had problems with PTSD, problems getting along with co-workers, for a long time, and that he became easily frustrated.  He also asserted that he had problems standing on his feet for long periods of time and that he did not know that the problem was his diabetic peripheral neuropathy.  He also acknowledged, however, that he had a lot of medical problems that interfered with his ability to work.

The evidence of record indicates that, as of January 2005, he was awarded disability benefits by the Social Security Administration (SSA), but for his low back disability, namely, his degenerative disc disease and disc protrusion, so not on account of his service-connected disabilities.  Private treatment records contemporaneously dated in April 2005 indicate he complained of back pain.  The treatment provider noted the Veteran had known chronic back problems.  The treatment provider also noted the Veteran might still have been able to get into a vocational rehabilitation program, as he was 54, but that he was hesitant to go out in the job world because he had lost his job.  Other private treatment records dated in July 2005 indicate the treatment provider noted the Veteran was then currently out of work and trying to get retrained and taking computer classes.  He was seeking a job that would be a lot less physically strenuous than what he had been doing in years past, but he had experienced a great deal of difficulty finding such other employment.

He had a VA compensation examination in November 2005 to evaluate the severity of his PTSD.  The examiner opined that, vocationally, the Veteran appeared to have functioned better when he was working, though he did have some degree of 
mild-to-moderate impairment from his symptoms.  The examiner conceded this impairment may be worse currently if the Veteran were given the opportunity to work, as he had deteriorated.

Private treatment records dated in January 2006 indicate he reported that he was convinced that, because he had so many orthopedic problems, he could not work at anything that he was trying to do, and that in the past several years he had applied for about 50 jobs and had not gotten anything that was reasonably equivalent to the job he had.  The treatment provider noted the Veteran had not done anything with a vocational rehabilitation program, and that such would be a really good thing for him.  The treatment provider further noted that she agreed that the Veteran could not do anything horribly physical, but that as a 56-year old she did not think he needed to be totally supported by the system either.  She noted that she thought he could be productive, and that her gut feeling was that he would really benefit from gainful employment if there were something that he could do that physically he could handle.

Private treatment records dated in March 2006 indicate the Veteran sought psychological evaluation in connection with his claim for SSA benefits.  He reported that he had worked for over 20 years with his last employer and that, while there, he had several positions, his last being a painter.  He also reported that he had worked until June 2004 and that the company had moved out of state.  He asserted that he was unable to work then currently because of problems with his back, pointing out that he had problems lifting things and walking up stairs.  He also asserted however that, because of his PTSD, he had difficulty functioning.  He indicated that he had applied for over 200 positions and was unable to find work, and that he thought that was due to his numerous physical ailments.

The examiner noted that the Veteran had a moderately limited ability to sustain concentration and persistence, interact socially, and adapt, which apparently was in reference to his PTSD.

In statements dated in March 2006 and April 2007, the Veteran's former employer indicated the Veteran had been laid off due to plant closure, and that he had worked with the company since 1985.  The employer supplied pay records, including a document indicating the Veteran was on short-term disability for approximately eight weeks since March 2000.

In a February 2007 statement, one of the Veteran's former co-workers asserted that he was a Pre-Production Manager and that he had known and worked with the Veteran for approximately 20 years.  He asserted that the Veteran was a very hard worker, but that he had trouble staying focused on tasks and became angry and impatient with co-workers.  He felt that, if it had not been for the Veteran's fellow co-workers and union association, he would not have maintained his employment.  He surmised that it would be very hard for the Veteran to attain and sustain any type of responsible employment.

The Veteran had another VA compensation examination in August 2007 to reassess the severity of his PTSD.  He reported that he had been laid off from his job after 22 years, as the company had moved out of state.  But more importantly, he conceded that his unemployment was not due to his mental disorder, so not on account of his PTSD.  The examiner indicated, however, the Veteran's symptoms had worsened since losing his job.

The Veteran also had a VA compensation examination in September 2007 to evaluate the state of his general health.  He indicated that he was unable to obtain employment because of chronic back pain and the inability to perform duties, as well as because of the chronic narcotic medication prescribed for his back pain.

In a subsequent October 2007 statement, he disputed this notion, instead asserting that he did not tell that VA compensation examiner that he could not work as a result of his back disabilities.  He noted that his NOD and substantive appeal made clear that the problems he had at work were because of his service-connected disabilities, so not low back disability.  But during an additional VA compensation examination in March 2010, to again reassess the severity of his PTSD, he again purportedly acknowledged that his unemployment was not due to his mental disorder, so not the result of his PTSD.

Because of this conflicting evidence, a medical opinion is needed to assist the Board in making the important determination of whether the Veteran was unemployable as a result of his service-connected disabilities or, instead, only so with consideration of disabilities that were not service connected.  Friscia, 7 Vet. App. 294 at 297.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Since he is deceased, obtain a medical opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment when considering his level of education, prior work experience and training, etc., but not disabilities that were not service connected and without regards to his age.


To facilitate providing this needed opinion, the examiner must be given opportunity to review the claims file, including a complete copy of this remand, for the pertinent medical and occupational histories.  At the time of death, the Veteran's service-connected disabilities were:  PTSD, rated as 70-percent disabling; Type II Diabetes Mellitus and bilateral hearing loss, each rated as 20-percent disabling; recurrent tinnitus and peripheral neuropathy of the right and left lower extremities, each rated as 
10-percent disabling; and hypertension and peripheral neuropathy of the right and left upper extremities, each rated as 0-percent disabling, so noncompensable, for a combined 90 percent rating effectively since September 8, 2007.

To this end, the examiner must give some indication as to whether any employment in which the Veteran may have engaged would have been only possible with special consideration or accommodation (i.e., just marginal employment versus substantially gainful employment).

The VA compensation examiner's opinion must include discussion of the underlying rationale, if necessary citing to specific evidence in the file.


2.  Then readjudicate this TDIU claim in light of this and any other additional evidence.  If this claim is not granted to the Appellant-widow's satisfaction, send her a supplemental statement of the case (SSOC) and give her an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

The Appellant-widow has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


